Citation Nr: 1502934	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to May 1971.

This appeal initially came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision.  In December 2010, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a memorandum decision.

The Board remanded the matter to the RO in April 2013 for further development of the record.  Due to the inadequacy of an opinion obtained, the Board again remanded the matter in November 2013 for additional development to include obtaining an opinion specifically addressing whether the Veteran's hypertension was aggravated by his diabetes mellitus.  The requested actions having been completed and the claim having been readjudicated by the RO in a January 2014 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to 38 C.F.R. § 20.901, the Board elected to obtain a medical opinion from an appropriate health care professional in the Veterans Health Administration.  The Board made the request in May 2014 and received a response in July 2014.  The Veteran was notified in September 2014 and provided argument regarding the significance of that opinion in a December 2014 Appellant's Brief.  The relevant documents are all associated with the file.

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 hearing held at the RO. The transcript has been obtained and is associated with the file.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in January 2014.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of service connection for erectile dysfunction as secondary to diabetes has been raised by the record (e.g. December 2010 Hearing Tr. at p. 11) and, in a December 2010 Board decision, was previously referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran currently has hypertension; he is service-connected for diabetes mellitus; and, it is as likely as not that his hypertension has been aggravated by his diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as aggravated by service-connected diabetes mellitus, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition, secondary service connection is warranted if the evidence establishes that, at least as likely as not, the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.

The medical evidence of record establishes that, during the appeal period, the Veteran has been diagnosed with hypertension and is currently being treated for that condition.  See, e.g., January 2001 VA Examination (diagnosing hypertension); March 2014 VA Examination (noting continued treatment of hypertension with blood pressure medication).  The Veteran's primary contention has been that his service-connected diabetes mellitus either caused or aggravated his hypertension.  The Board has obtained several opinions regarding the etiology of the Veteran's currently diagnosed hypertension, to include opinions regarding whether diabetes mellitus has aggravated the Veteran's hypertension.

The report on a February 2008 VA examination includes the examiner's opinion that "it would be with resort to mere speculation to opine as to whether or not hypertension is a complication of diabetes or has been aggravated by diabetes as no objective evidence is available for review to confirm the onset date of hypertension in relation to the onset date of diabetes."  In September 2013, another VA examiner opined that it was less likely than not that the Veteran's diabetes caused his hypertension, but failed to offer an opinion on aggravation.  The file was returned to the examiner and, in January 2014, the same examiner opined that "it would be with speculation to report a level of aggravation."  The examiner went on to explain the basis for his opinion, including that "[d]iabetes is one among many contributing factors than can potentially worsen Hypertension."

In May 2014, the Board sent a request to the Veterans Health Administration (VHA) for a medical opinion regarding the etiology of the Veteran's hypertension, specifically whether it was either caused or aggravated by his diabetes.  A VA physician responded in July 2014.  After reviewing the available evidence and the medical literature, he concluded that the Veteran's hypertension "was not caused by the presence of diabetes mellitus but could have been made more difficult to control by the presence of diabetes mellitus."  (emphasis in original).  The VA physician went on to discuss the medical literature and possible processes whereby the Veteran's diabetes could have aggravated his hypertension.  He was able to rule out some methods, such as renal dysfunction resulting from diabetes, but could not say whether this Veteran's hypertension was aggravated by diabetes.  He did note, however, that "[t]here is a theoretical possibility that diabetes aggravated his hypertension."

These medical opinions are equivocal.  They tend to establish that aggravation is medically possible, but none of the medical professionals have been able to opine on the relative likelihood that the Veteran's hypertension has been aggravated by his diabetes in this case.  The January 2014 opinion does suggest, by addressing "the level of aggravation" instead of whether there was aggravation at all, that there was more likely than not at least some aggravation of hypertension by the diabetes.

One other significant factor, as the Board noted in its December 2010 decision, is that the Veteran was first diagnosed with diabetes in 2000 and was first diagnosed with hypertension in 2001.  This sequence provides at least some probative weight in favor of his claim.

Because there is evidence that aggravation as alleged by the Veteran is medically plausible and there is at least some other evidence in favor of the claim, the Board finds that the evidence is at least in equipoise and is sufficient to establish the claim.  Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. § 3.310(b).  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist.


ORDER

Service connection for hypertension as secondary to service-connected diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


